DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a traveler”, “a cleaner”, “a communicator”, “plurality of moving apparatus” and “a terminal apparatus”,  in at least claims 1 & 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim(s) 1, 4-5, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US PG Pub 2015/0148951 A1 (hereafter Jeon) in further view of Poursohi et al., US Patent 8,428,777 B1 (hereafter Poursohi).  

Regarding claim 1 where it is disclosed by Jeon to have a system that includes multiple robotic cleaning devices that work together to clean an area.  The robotic cleaning devices of Jeon include them moving as described in at least paragraphs 43, 61, 95 and 101, thus the robot would need “a traveler” for this to occur.  In at least paragraph 103 of Jeon’s disclosure they describe their robot being able to either gather dust or collect garbage, this is read upon by “a cleaner configured to perform cleaning”.  It is also disclosed by Jeon in at least figure 11 blocks labeled 1111 (remote server) and 1121 (cleaning robot), where these are both labeled “communicator” and this allows the robot to communicate with the server.  Jeon in at least paragraphs 43-45, 52 and 71-75 describes how their system includes, “a processor configured to: identify an individual cleaning region corresponding to the moving apparatus among a plurality of individual cleaning regions assigned to the moving apparatus and at least one different moving apparatus based on current locations throughout a whole cleaning region, based on information received through the communicator, and control the traveler and the cleaner to travel and clean the identified individual cleaning region.”  
However, it is not specifically disclosed by Jeon to have a “traveler”, which from the specification is wheels and associated motor to move with.  
Poursohi is directed to a system and method for using robot to monitor environmental conditions.  Where it is disclosed by Poursohi in at least column 11 lines 54-57 to have their system have actuators/motors that move wheels that move the robot.  This is read upon by applicants claim to “a traveler”, as per the specification and 112 f interpretation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeon by the teachings of Poursohi, where they are both directed to the same field of endeavor of controlling robotic systems using remote servers/clouds.  Where one would have been motivated to modify Jeon by the teachings of Poursohi by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Jeon who does not specifically describe using a motor to move even when the specification describes the robots cleaning the area by moving.  Thus, the system would be able to carry this out by using a known technique of using wheels on robots to help the move as described by Poursohi.  
Regarding claim 4 where it is further disclosed by Jeon in at least figures 1-3A, 7-8 and 10 to have their robotic system being able to detect the whole working area and then the main server is able to break up the area into smaller areas where the robots would be allocated to work.  
Regarding claim 5 where it is disclosed by Jeon in at least paragraphs 45, 51 and 102 to have a camera that can be used to create an environment the robot is located in and hence reads upon applicants claims to generating a map from numerous robot’s based on their locations.  
Regarding claim 7 where it is disclosed by Jeon to have their system include the robotic devices being reassigned to different areas for cleaning when need be as described in at least paragraphs 91, 95 and 99.  
However, it is not specifically disclosed by Jeon to have a “traveler” which from the specification is wheels and associated motor.  
Poursohi is directed to a system and method for using robot to monitor environmental conditions.  Where it is disclosed by Poursohi in at least column 11 lines 54-57 to have their system have actuators/motors that move wheels that move the robot.  This is read upon by applicants claim to “a traveler”, as per the specification and 112 f interpretation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeon by the teachings of Poursohi, where they are both directed to the same field of endeavor of controlling robotic systems using remote servers/clouds.  Where one would have been motivated to modify Jeon by the teachings of Poursohi by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Jeon who does not specifically describe using a motor to move even when the specification describes the robots cleaning the area by moving.  Thus, the system would be able to carry this out by using a known technique of using wheels on robots to help the move as described by Poursohi.    
Regarding claim 8 which is the corresponding system claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 12 where it is further disclosed by Jeon in at least figures 1-3A, 7-8 and 10 to have their robotic system being able to detect the whole working area and then the main server is able to break up the area into smaller areas where the robots would be allocated to work.  
Regarding claim 15 which is the corresponding method claim for claim 1 and thus rejected for the same reasons as stated for claim 1 above.  

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Poursohi as applied to claim 1 above, and further in view of Song et al., US PG Pub 2002/0153185 A1 (hereafter Song).  

Regarding claims 2-3 where all the limitations of claim 1 are disclosed by Jeon and Poursohi as described above.  Where neither Jeon and Poursohi specifically describe their systems using the known location of the docking station and moving back to the docking station when needing to and also having the camera for helping capture images of the surrounding of the robotic device.  
Song is directed to a robotic cleaning device and the method for re-connecting the robotic device to a recharging station as shown in at least figure 4.  Song describes in at least paragraphs 42-43 and 55-59 to have a camera on the robot and location information on and around the docking station to allow the camera to detect the image and determine the location of the docking station.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Jeon and Poursohi by the teachings of Song, where they are all directed to the same field of endeavor of robotic cleaners and the control of said systems.  Where one would have been motivated to modify Jeon and Poursohi, by the use of a known technique to improve similar devices in the same way, as taught by Song.  In this instance the modification of Jeon and Poursohi whom do not use images to set the location of the base station and hence would have to roam around to detect the base station for recharging, which would waste time and may lead to a dead battery on the robot.  This is inefficient and would require the user to manual take the robot to be charged thus defeating the purpose of an autonomous robot cleaner.  Thus, the teachings of Song would allow the system to use the known location of the docking station to come back quickly when need be to recharge and then carry on with the work if need be.  

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Poursohi as applied to claim 8 above, and further in view of Duffley et al., US PG Pub 2014/0207280 (hereafter Duffley).  

Regarding claim 9 where all the limitations of claim 8 are disclosed by Jeon and Poursohi as described above.  Where it is not specifically disclosed by either Jeon and Poursohi to have their system include a UI on a user device that allows the robot to be controlled using the UI; and also allowing the user, via the UI, to select the areas in which the robot needs to clean in.  
Duffley is directed to a cleaning robot and the control of said cleaning robot.  Where in at least figures 5-9 and 18 it is disclosed by Duffley to have their system also have a UI on a user device that allows the robot to be controlled using the UI; and also allowing the user, via the UI, to select the areas in which the robot needs to clean in.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Jeon and Poursohi by the teachings of Duffley where they are all directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Jeon and Poursohi, by the use of a known technique to improve a similar device in the same way, as taught by Duffley.  Where in this instance the modification of Jeon and Poursohi whom do not have a UI for the user to interact with and control the robot to carry out selected task they would like carried out, as taught by Duffley.  Where this would allow the user to be in control of the robot and adjust it cleaning area based on what the user wants and prefers.  
Regarding claim 10 where all the limitations of claim 8 are disclosed by Jeon and Poursohi as described above.  Where it is not specifically disclosed by either Jeon and Poursohi to have their system include a UI on a user device that allows the robot to be controlled using the UI; and also allowing the user, via the UI, to select the areas in which the robot needs to clean in.  Furthermore, it does not specifically describe their system allowing the user to input a value into the UI for controlling the robot.  
Duffley is directed to a cleaning robot and the control of said cleaning robot.  Where in at least figures 5-9 and 18 it is disclosed by Duffley to have their system also have a UI on a user device that allows the robot to be controlled using the UI; and also allowing the user, via the UI, to select the areas in which the robot needs to clean in.  Their system allows the user to input a value into the UI for controlling the robot and the input provided is the type of cleaning required for each of the rooms as shown in at least figure 18.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Jeon and Poursohi by the teachings of Duffley where they are all directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Jeon and Poursohi, by the use of a known technique to improve a similar device in the same way, as taught by Duffley.  Where in this instance the modification of Jeon and Poursohi whom do not have a UI for the user to interact with and control the robot to carry out selected task they would like carried out, as taught by Duffley.  Where this would allow the user to be in control of the robot and adjust it cleaning area based on what the user wants and prefers.  
Regarding claim 11 where all the limitations of claim 8 are disclosed by Jeon and Poursohi as described above.  Where it is not specifically disclosed by either Jeon and Poursohi to have their system include a UI on a user device that allows the robot to be controlled using the UI; and also allowing the user, via the UI, to select the areas in which the robot needs to clean in.  Furthermore, it does not specifically describe their system allowing the user to input into the display map in the UI for controlling the robot.  
Duffley is directed to a cleaning robot and the control of said cleaning robot.  Where in at least figures 5-9 and 18 it is disclosed by Duffley to have their system also have a UI on a user device that allows the robot to be controlled using the UI; and also allowing the user, via the UI, to select the areas in which the robot needs to clean in.  Furthermore, it does describe their system allowing the user to input into the display map in the UI for controlling the robot.  Their system allows the user to input a value into the UI for controlling the robot and the input provided is the type of cleaning required for each of the rooms as shown in at least figure 18.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Jeon and Poursohi by the teachings of Duffley where they are all directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Jeon and Poursohi, by the use of a known technique to improve a similar device in the same way, as taught by Duffley.  Where in this instance the modification of Jeon and Poursohi whom do not have a UI for the user to interact with and control the robot to carry out selected task they would like carried out, as taught by Duffley.  Where this would allow the user to be in control of the robot and adjust it cleaning area based on what the user wants and prefers.  

Allowable Subject Matter

Claims 6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664